          Case
           Case2:20-cv-00992-APG-NJK
                2:20-cv-00992-APG-NJK Document
                                       Document44-1
                                                50 Filed
                                                    Filed12/17/20
                                                          12/01/20 Page
                                                                    Page12ofof78




1

2

3

4

5

6
                            UNITED STATES DISTRICT COURT
7                                DISTRICT OF NEVADA
8

9
     Ashley and Jason Souza,                     Case No. 2:20-cv-0992-APG-NJK

10                 Plaintiffs,                   PROTECTIVE ORDER

11         v.
12   Shellpoint Mortgage Servicing,
13   TransUnion, LLC, and Equifax
     Information Services, LLC,
14
                  Defendants.
15

16

17
           Pursuant to Plaintiffs’ Motion for Protective Order; accordingly, it is ORDERED:
18
     1     Definitions. As used in this protective order:
19

20         (a)    “attorney” means an attorney who has appeared in this action;

21         (b)    “confidential” means a document reasonably designated as confidential
22
                  under this protective order;
23
           (c)    “document” means information disclosed or produced in discovery,
24

25                including at a deposition;
26         (d)    “notice” or “notify” means written notice, including email;
27
           (e)    “party” means a party to this action; and
28



                                                 -1-
         Case
          Case2:20-cv-00992-APG-NJK
               2:20-cv-00992-APG-NJK Document
                                      Document44-1
                                               50 Filed
                                                   Filed12/17/20
                                                         12/01/20 Page
                                                                   Page23ofof78




          (f)   “protected document” means a document protected by a privilege or the
1

2               work- product doctrine.
3
     2     Designating a Document or Deposition as Confidential.
4
          (a)   In making a confidentiality designation, the designating party
5

6               represents that it has a good-faith basis for contending that the

7               document is “confidential,” as defined by this order.
8
          (b)   No party shall designate any document or portion of any document as
9
                confidential that he/she has not carefully reviewed;
10

11        (c)   A party disclosing or producing a document may designate it as
12
                confidential if the party reasonably contends that it contains
13
                confidential or proprietary information.
14

15
          (d)   A party may designate a document as confidential by conspicuously

16              marking each page with the word “confidential.” Deposition testimony may
17
                be designated as confidential:
18
                (1)    after the deposition, by notifying the parties and those who were
19

20                     present at the deposition within 21 days after the deposition transcript

21                     becomes available, unless otherwise agreed.
22
          (e)   If a witness is expected to testify as to confidential or proprietary
23
                information, a party may request that the witness’s deposition be taken in
24

25              the presence of only those persons entitled to receive confidential
26
                documents.
27

28



                                              -2-
         Case
          Case2:20-cv-00992-APG-NJK
               2:20-cv-00992-APG-NJK Document
                                      Document44-1
                                               50 Filed
                                                   Filed12/17/20
                                                         12/01/20 Page
                                                                   Page34ofof78




     3    Who May Receive a Confidential Document.
1

2         (a)   “All documents, transcripts, or other materials subject to this Order, and all
3
                information derived therefrom (including, but not limited to, all testimony
4
                given in a deposition, declaration, or otherwise, that refers, reflects, or
5

6               otherwise discusses any information designated “confidential” hereunder),

7               shall not be used, directly or indirectly, by any person or party for any
8
                business, commercial, or competitive purposes or for any purpose
9
                whatsoever other than solely for the preparation and trial of this action in
10

11              accordance with the provisions of this Order.”
12
          (b)   No person receiving a confidential document may reveal it, except to:
13
                (1)    the court and its staff;
14              (2)    an attorney or an attorney’s partner, associate, or staff;
15
                (3)    a person shown on the face of the confidential document to have
                       authored or received it;
16              (4)    a court reporter or videographer retained in connection with this
                       action;
17
                (5)    a party (subject to paragraph 2(c)); and
18              (6)    any person who:
                               is retained to assist a party or attorney with this action
19

20        (c)   If a confidential document is revealed to someone not entitled to receive

21              it, the parties must make reasonable efforts to retrieve it.
22
     4    Correcting an Error in Designation. A party who discloses or produces a
23
          confidential document not designated as confidential may, within 7 days after
24

25        discovering the error, provide notice of the error and produce a copy of the
26
          document designated as confidential.
27

28



                                               -3-
         Case
          Case2:20-cv-00992-APG-NJK
               2:20-cv-00992-APG-NJK Document
                                      Document44-1
                                               50 Filed
                                                   Filed12/17/20
                                                         12/01/20 Page
                                                                   Page45ofof78




     5    Use of a Confidential Document in Court.
1

2        See
          (a) order issued
                 Filing. Toconcurrently herewith.
                            the extent any motions, briefs, pleadings, deposition transcripts,
3
                 or other papers to be filed with the Court incorporate documents or
4
                 information subject to this Order, the party filing such papers shall
5

6                designate such materials, or portions thereof, as “Confidential,” and shall

7                file them with the clerk under seal. The parties shall comply with the
8
                 Court’s local rule governing filing under seal. This protective order,
9
                 however, does not authorize the filing of any document under seal. A
10

11               confidential document may be filed only in accordance with the Court’s
12
                 local rule governing the filing of sealed documents.
13
     6    Changing a Confidential Document’s Designation.
14

15
          (a)    Document disclosed or produced by a party. A confidential document

16               disclosed or produced by a party remains confidential unless the parties
17
                 agree to change its designation or the court orders otherwise.
18
          (b)    Changing a designation by court order.         If a party challenges the
19

20               confidentiality designation of a document, the parties shall meet and

21               confer concerning that issue within 10 days from the date the challenge is
22
                 made.    If the parties cannot agree after they meet and confer, the
23
                 designating party may file a motion concerning the specific document,
24

25               seeking to have the court remove the confidential designation. That
26
                 motion shall be filed no later than 21 (twenty-one) days after the parties
27
                 meet and confer as discussed earlier in this paragraph. All parties shall
28



                                               -4-
         Case
          Case2:20-cv-00992-APG-NJK
               2:20-cv-00992-APG-NJK Document
                                      Document44-1
                                               50 Filed
                                                   Filed12/17/20
                                                         12/01/20 Page
                                                                   Page56ofof78




                 continue to maintain the material in question as confidential until the court
1

2                rules on the challenge.
3
     7    Handling a Confidential Document after Termination of Litigation.
4
          (a)    Within 60 days after the termination of this action (including any
5

6                appeals), each party must:

7                (1)    return or destroy all confidential documents
8
          (b)    Notwithstanding paragraph 8(a), each attorney may retain a copy
9
                 of any confidential document submitted to the court.
10

11   8    Inadvertent Disclosure or Production to a Party of a Protected Document.
12
          (a)    Notice.
13
                 (1)    A party who discovers that it has inadvertently disclosed or
14

15
                        produced a protected document must promptly notify the receiving

16                      party and describe the basis of the claim of privilege or protection.
17
                        If the party or provides such notice and description, the privilege or
18
                        protection is not waived.
19

20               (2)    A party who discovers that it may have received an inadvertently

21                      disclosed or produced protected document must promptly notify the
22
                        disclosing or producing party.
23
           (b)    Handling of Protected Document. A party who is notified or discovers that
24

25                it may have received a protected document must comply with Fed. R. Civ.
26
                  P. 26(b)(5)(B).
27

28



                                               -5-
          Case
           Case2:20-cv-00992-APG-NJK
                2:20-cv-00992-APG-NJK Document
                                       Document44-1
                                                50 Filed
                                                    Filed12/17/20
                                                          12/01/20 Page
                                                                    Page67ofof78




     9     Security Precautions and Data Breaches.
1

2          (a)    Each party must make reasonable efforts to protect the confidentiality
3
                  of any confidential document disclosed or produced to that party.
4
           (b)    A party who learns of a breach of confidentiality must promptly notify
5

6                 the disclosing or producing party of the scope and nature of that breach

7                 and make reasonable efforts to remedy the breach.
8
     10    Survival of Obligations. The obligations imposed by this protective order
9
           survive the termination of this action.
10

11

12
     IT IS SO ORDERED.
13

14

15
      December 17, 2020
     ___________
16   Date                                      HONORABLE NANCY J. KOPPE
                                               UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28



                                                -6-
          Case
           Case2:20-cv-00992-APG-NJK
                2:20-cv-00992-APG-NJK Document
                                       Document44-1
                                                50 Filed
                                                    Filed12/17/20
                                                          12/01/20 Page
                                                                    Page78ofof78




                             UNITED STATES DISTRICT COURT
1
                                  DISTRICT OF NEVADA
2

3    Ashley and Jason Souza,                      Case No. 2:20-cv-0992-APG-NJK
4                   Plaintiffs,
5                                                 ACKNOWLEDGEMENT OF
            v.
                                                  UNDERSTANDING AND
6                                                 AGREEMENT TO BE BOUND
     Shellpoint Mortgage Servicing,
7    TransUnion, LLC, and Equifax
     Information Services, LLC,
8

9
                   Defendants.

10

11          I have read, and agree to be bound by, the protective order in the case captioned
12
     Ashley and Jason Souza v. Shellpoint Mortgage Servicing, et al., Case number 2:20-cv-
13
     0992-APG-NJK in the United States District Court for the District of Nevada. As soon as
14

15   my work in connection with that action has ended, but not later than 60 days after the
16
     termination of that action (including any appeals), I will return or destroy any confidential
17
     document that I received, any copy of or excerpt from a confidential document, and any
18

19   notes or other document that contains information from a confidential document. I declare

20   under penalty of perjury that the foregoing is true and correct.
21

22   Dated:________________                            _____________________________
                                                       Signature
23

24
                                                       _____________________________
25                                                     Printed Name
26

27

28



                                                 -7-
